IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41767

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 682
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 20, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
HEATH LANNY LAKE,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of six years, for possession of a controlled
       substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Heath Lanny Lake was charged with two counts of possession of a controlled substance
with intent to deliver and one misdemeanor count of possession of drug paraphernalia. Pursuant
to a plea agreement, he pleaded guilty to one count of possession of a controlled substance, Idaho
Code § 37-2732(c), and the other charges were dismissed. The district court sentenced Lake to a
unified term of seven years with a minimum period of confinement of six years. Lake appeals,
contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lake’s judgment of conviction and sentence are affirmed.




                                                   2